Per Curiam. Appellant Edward Henry Buie filed a motion for rule on the clerk. We previously denied the motion because Appellant’s attorney, John C. Goodson, did not admit fault in failing to timely file the notice of appeal. See Buie v. State, 351 Ark. 198, 89 S.W.3d 929 (2002) (per curiam). We indicated, however, that we would grant the motion if Appellant’s counsel filed an affidavit accepting responsibility for failing to timely file the notice of appeal. Appellant’s counsel has accepted responsibility for the error in an affidavit filed on December 19, 2002.  This court has held that we will grant a motion for rule on the clerk, which we will treat as a motion for belated appeal, when the attorney admits that the notice of appeal was not timely filed due to an error on his part. See, e.g., Brazil v. State, 332 Ark. 74, 959 S.W.2d 55 (1998) (per curiam); Tarry v. State, 288 Ark. 172, 702 S.W.2d 804 (1986) (per curiam). A copy of this opinion will be forwarded to the Committee on Professional Conduct. See In Re: Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam).